DETAILED ACTION
Claims 1-20 are pending. Claims 1, 2, and 9 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-8 in the reply filed on September 30, 2021 is acknowledged.  The traversal is on the ground(s) that the positioning of the sleeve is a feature of claim 9 and 14.  This is not found persuasive because the claims in group 1 do not positively recite a sleeve and glove as claim 1 is specifically directed to an attachment system that does not include a glove or sleeve.  This is in contrast to the independent claim 9 and 14 which require placing a sleeve over the glove.  Therefore, the technical feature between groups 1 and 2 remain the same and thus the Unity of Invention is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
This office action is responsive to the amendment filed on September 30, 2021.  As directed by the amendment: claims 1, 2, and 9 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) rejections. 
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the rules do not require a minimum length.  The examiner respectfully disagrees.  MPEP 608.01(b) recites “[t]he abstract should be in narrative form and generally limited to a single paragraph preferable within the range of 50 to 150 words in length.”
Applicant argues that Tanenbaum fails to show a system that releasably joins a sleeve and a glove that are radially disposed between the hollow frustoconical member and the sealing collar.  The examiner respectfully disagrees.  The current claim does not require a sleeve and glove to be radially disposed between the hollow frustoconical member and the sealing collar.  Rather, the claim recites “wherein the hollow frustoconical inner member is configured to mate with the sealing collar.”  The examiner submits that Tanenbaum does just that.  The claim further recites “for releasably joining a sleeve and glove that are radially disposed between the hollow frustoconical member and the sealing member.”  It is noted that what follows “for” is a recitation of intended use.  The claim is to a glove attachment system, not to a garment, glove attachment system, and glove combination.  That is, there is no requirement in the claims that a sleeve or glove be included.  Instead, the prior art must only be fully capable of performing the intended use. The examiner submits that there is nothing in the Tanenbaum reference that would prohibit a glove and sleeve from being located between the sleeve portion of Fig. 23 and the glove of Fig. 29.  For example, a second glove could be placed over the glove of Fig. 29.  And additionally the user could wear a .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract currently contains fewer than 50 words.
Claim Objections
Claim 12 and 13 are objected to because of the following informalities:  The claims include the identifier “Previously Presented” which should be “Withdrawn”.  See MPEP 714(II)(C)(A).  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanenbaum (US 7302711) (submitted by Applicant).
Regarding claim 1, Tanenbaum describes a glove attachment system (sleeve portion of Fig. 23, and glove of Fig. 29), comprising: a hollow frustoconical inner member (gets larger as the sleeve extends up the arm) having a plurality of ribs and a plurality of grooves disposed on an external surface of the hollow frustoconical inner member (see annotated Fig. 23), the hollow frustoconical inner member having a tapered outer diameter (the diameter gets larger as it extends upward from the wrist); and a sealing collar (see Fig. 29 below, further, see col. 8, ll. 11-24 describing that glove and sleeve embodiments with ridges can be combined to have increased friction) having a plurality of ribs and a plurality of grooves (see annotated Fig. 30 below) disposed on an internal surface of the sealing collar (located on both sides), the sealing 

    PNG
    media_image1.png
    382
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    453
    media_image3.png
    Greyscale

Regarding claim 2, the system of Tanenbaum includes wherein ribs of the plurality of ribs are concentric (are concentric ribs).  
Regarding claim 3, the system of Tanenbaum includes wherein diameters measured across the plurality of concentric ribs are progressively larger from a first end of the hollow frustoconical inner member to a second end of the hollow frustoconical inner member (the ridges get larger as they follow the size of the sleeve which is larger as it goes up the arm of the wearer, see Fig. 23).  

Regarding claim 5, the system of Tanenbaum includes wherein diameters measured across the plurality of concentric ribs of the sealing collar are progressively larger from a first end of the sealing collar to a second end of the sealing collar (the ribs get larger as the distance away from the fingers increases, see Fig. 29).  
Regarding claim 6, the system of Tanenbaum includes wherein the sealing collar has rails on an external surface (see annotated Fig. 30, the glove portion has ribs on both sides of the glove, two sets of this ribs on the external surface can be considered “rails” inasmuch as claimed).  
Regarding claim 7, the system of Tanenbaum includes wherein the sleeve is part of a Level A-Level D chemical suit and/or EN type 1-6 chemical suit (this recitation is an intended use recitation, the claim is not to a sleeve and glove, but rather an attachment system, the system is fully capable of being utilized with the chemical suit claimed).  
Regarding claim 8, the system of Tanenbaum includes wherein the sleeve is part of a fume hood, a biosafety cabinet, or a glove box (this recitation is an intended use recitation, the claim is not to a sleeve and glove, but rather an attachment system, the system is fully capable of being utilized with sleeve claimed).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732